DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 1/14/2022.
Election/Restrictions
Claims 20-28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2021.

Response to Arguments
All of Applicant’s arguments have been fully considered.
Applicant’s amendments to the specification are accepted and the objection is withdrawn.
In view of the amendments, the 112(b) rejection is withdrawn thus Applicants remarks are moot.
Applicant argues that Roth explicitly teaches those skilled in the art that when its methods are directed to protecting a mammal from radiation therapy or chemotherapy, the methods involve administering the oxygen antagonist to the same site that the cancer therapy was administered (see pg. 17 lines 9-13 of Roth) and Roth further teaches that those skilled in the art will administer the oxygen antagonists at the site of cancer therapy.
This is not persuasive as Roth teaches that with local administration of cancer therapy, the oxygen antagonist (OA) can also be administered locally to the affected organ, tissue and cells, thus the composition can be administered to any area that is affected by the chemotherapy, such as areas containing hair, like the scalp.  This is supported by Roth who teaches that administration of the OA to biological matter will follow the general protocols for the administration of the secondary therapy.  Bernstein teaches the compositions to be generally applied to the scalp and eyebrows, thus the OAs of 
Applicant argues that the methods disclosed by Ross pertain to improving the efficacy of cancer therapies at the primary site of treatment and are not directed towards alleviating the conditions which occur during cancer treatment, such as  hemotherapy induced alopecia (CIA) and/or radiotherapy induced alopecia (RIA). Indeed, there is no discussion in Roth which indicates that its methods are directed to or can be used to treat the development of CIA or RIA and the one section of Roth referenced by the Examiner is nothing more than a broad, generic teaching that provides no motivation or suggestion that the methods of Roth can be used to treat CIA or RIA..
This is not persuasive, while Roth only mentions hair loss once, Roth teaches using the composition to reduce damage caused by cancer therapy and teaches hair loss to be a type of damage caused by chemo or radiation therapy, thus a skilled artisan would recognize that the compositions could be used to treat a damage (i.e. hair loss) caused by cancer therapy.  Roth states “the present invention contemplates the use of oxygen antagonists to induce stasis in normal tissues of a cancer patient, thereby reducing the potential impact of chemo- or radiotherapy on those tissues (pg. 46).  
Applicant respectfully submits that those skilled in the art following the disclosure of Roth could have only reasonably arrived at the claimed methods with the benefit of the present application's disclosure (i.e., impermissible hindsight).
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.
Regarding claim 16, Applicant argues that Roth only discloses that a side-effect of cancer treatment is hair loss and provides no discussion over how its methods can be applied to treat hair loss associated with CIA and RIA.
This is not persuasive for the same reasons discussed above.

This is not persuasive as Roth teaches administration of the OA to biological matter will follow the general protocols for the administration of the secondary therapy, Bernstein teaches treating hair loss associated with cancer therapy and Roth makes obvious the use of its compositions for the purpose of reducing the potential impact of CIA and RIA, and teaches a potential impact taught to be hair loss and its prima facie obvious to combine two compositions each taught by the prior art to be used for the same purpose to create a third composition for the same purpose (i.e. treat hair loss).
Applicant remarks that the Office has failed to provide an articulated reason why those skilled in the art would have modified the methods of Roth with the teachings of all the cited art references and has instead done nothing more than use the application's own claims as a shopping list to scour the art for references which teach the components of the claimed kits.
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.  As seen in the rejections below the Examiner provides specific motivation provided by the teachings of the prior art references.
“In view of the above prior art references it would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to apply the composition in the kit made obvious above and test the changes in scalp perfusion, using any of the methods discussed above, such as by using laser Doppler flowmetry with a probe, to ensure that the composition is effective and make any changes necessary to dosage, such as applying a composition having a higher or lower dosage. Given the teachings of the art, a skilled artisan would recognize that the frequency of administration and the size of the dose can be established by routine optimization while minimizing any side effects.”
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (WO 2005/041655) and Bernstein (US 2013/0079312).
Roth discloses the use of oxygen antagonists for inducing stasis in cells, tissues and/or organs in vivo or in an organism overall, so as to preserve and/or protect them (Abs).
Roth teaches hydrogen sulfide (H2S) to be a suitable oxygen antagonist for use (Pg. 11 and Roth – claims 4 and 13) and teaches exposing the organism to an effective amounts of the oxygen antagonist to induce stasis of the in vivo biological matter. 
Roth teaches a method of protecting a mammal from radiation therapy or chemotherapy comprising contacting the mammal with an effective amounts of an oxygen antagonist prior to or during radiation therapy or chemotherapy (Roth – claim 124).  
Roth teaches the composition to be suitable at reducing damage from cancer therapy and teaches that chemo- and radiotherapy are often characterized by severe side effects, including hair loss (Pg. 46) and teaches that the use of oxygen antagonists to induce stasis in tissue of a cancer patient, will reduce the potential impact of chemo- or radiotherapy on those tissues.
In view of these teachings it would have been prima facie obvious to use the composition of Roth comprising an effective amount of hydrogen sulfide to reduce the potential impact of the effect of chemo- or radiotherapy in a patient in need thereof, such as hair loss (i.e. alopecia).  One of skill in the art would have a reasonable expectation of success as this is specifically contemplated by Roth.
Regarding claim 2: Roth teaches the route of administration to be topically applied (Roth – claim 78).
Regarding claim 3: The instant specification teaches that the inventive method can be used to reduce and/or inhibit perfusion of a chemotherapy agent to an organ or tissue and reduce metabolism in rapidly dividing cells , wherein the topical active agent is preferably hydrogen sulfide.  As the prior art teaches the claimed active agent, the limitations of claim 3 are satisfied.
However, Roth does not teach the composition to further comprise a modulating agent, specifically a corticosteroid as elected, and a vasoconstrictor.

Bernstein teaches the composition to be topically applied to the scalp, eyebrows, axillae and combinations thereof [0003-0004].  The composition are typically applied to the scalp and other hair-bearing areas, within 1-60min after administration of chemotherapy to patients and then reapplied to the scalp one to four times daily for 1-7 days following each day chemotherapy is administered [0013].
Bernstein teaches that application of the taught vasoconstrictors can prevent most or all hair loss and the inclusion of a corticosteroid may further decrease hair loss [0009-0010].
Regarding claims 4, 5 and 13: Applicants elected corticosteroids and presence of a vasoconstrictor, therefore, while the prior art doesn’t teach “modulating deposition, mode of action…species agent”, nor teaches these to upregulate CBS, nor teaches “reducing metabolism in rapidly dividing cells”, as recited by claims 4, 13 and 5 respectively, as the prior art makes obvious the species elected by Applicant, it is reasonable to presume that the corticosteroids and vasoconstrictor of the art will provide the effects claimed.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the composition of Roth (hydrogen sulfide) with the composition of Bernstein (vasoconstrictor and corticosteroid) as these are both taught by the prior art to be compositions suitable for treating hair loss resulting from chemotherapy through topical administration and its prima facie obvious  to combine two composition each taught to be used for the same purpose to create a third composition for the same purpose (i.e. treat hair loss resulting from chemo).
Regarding claim 6: As discussed above, Bernstein teaches the use of vasoconstrictor.
Regarding claims 1 and 10: Bernstein teaches that its common knowledge in the art to apply a composition for treating hair loss to hair bearing areas of a patient, such as the scalp and eyebrows, therefore, it would have been obvious to apply the composition made obvious above to the scalp and eyebrows with a reasonable expectation of success as Roth teaches that administration of the oxygen antagonist will follow the general protocols of the secondary therapy (pg. 68).

Claims 1-6, 7, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (WO 2005/041655) and Bernstein (US 2013/0079312), as applied to claims 1-6, 10 and 13 above, and further in view of Fritz (US 2009/0110731).
As discussed above, Roth and Bernstein makes obvious the limitations of claims 1-6, 10 and 13, however, they do not teach the formulation to comprise a slow releasing matrix.
Fritz teaches particles for the use in restorative procedures to treat and/or retard alopecia.  The particles maybe loaded with active agents to provide localized treatment to the hair follicle (Abs).  Fritz teaches that the formulations can be sustained release drug delivery formulations for topical administration by coating the particles with enteric coating [0052 and 0014].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching made obvious above with those of Fritz and formulate the topical composition of Roth and Bernstein to have a sustained release by including the active agents of Roth and Bernstein (hydrogen sulfide, vasoconstrictor, corticosteroid) in particles as taught by Fritz having a enteric coating.  One of skill in the art would have a reasonable expectation of success as Roth, Bernstein and Fritz teaches formulations for treating hair loss which are topically applied.

Claims 1-6, 8, 10, 13 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (WO 2005/041655) and Bernstein (US 2013/0079312), as applied to claims 1-6, 10 and 13 above, and further in view of Florence (US 2012/0276025).
As discussed above, Roth and Bernstein makes obvious the limitations of claims 1-6, 10 and 13, however, they do not teach the applying the composition via an application kit.
Florence discusses methods of treating or preventing alopecia [0033] and teaches containers that can contain predetermined amounts of the composition to be applied.  The containers can have a spray, pump or squeeze mechanisms, the kit can further include instructions on how to apply, use and maintain the compositions [0248]. 

Regarding the elected hair car product, the prior art makes obvious a composition for application to hair, therefore the composition claimed is necessarily contained within a hair care product as the claim fails to define the hair care product to have specific ingredients.

Claims 1-6, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (WO 2005/041655) and Bernstein (US 2013/0079312), as applied to claims 1-6, 10 and 13 above, and further in view of Zelickson (US 2004/0213859).
As discussed above, Roth and Bernstein makes obvious the limitations of claims 1-6, 10 and 13, however, they do not teach composition to further comprise a liposome as a penetration enhancer.
Zelickson discloses compositions useful for the treatment of alopecia or pattern hair loss (Abs) and teaches the composition to be topically applied and further teaches that for deeper penetration the composition can be incorporated in liposomes or mixed with a penetration enhancer [0048].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching made obvious above with those of Zelickson and incorporated the composition into liposome or mix with a penetration enhancer such that the composition has a deeper penetration into the patient.  One of skill in the art would have a reasonable of success as Roth, Bernstein and Zelickson teaches formulations for treating hair loss which are topically applied.

Claims 1-6, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (WO 2005/041655) and Bernstein (US 2013/0079312), as applied to claims 1-6, 10 and 13 above, and further in view of Brandes (US 2006/0142287) and Brin (US 2002/0094339).
As discussed above, Roth and Bernstein makes obvious the limitations of claims 1-6, 10 and 13, however, they do not teach composition patient to have stage I or II breast cancer, be treated with taxane and/or anthracycline-based chemo.
Brandes teaches that patients with stage I or stage II breast cancer are subjected to chemotherapy and are treated with compounds such as anthracycline chemotherapeutic active agents, optionally in combination with taxanes [0007].
Brin teaches that chemotherapy for breast cancer can be numerous negative side effects such as alopecia [0024].
In view of the teachings of Brandes and Brin, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the composition made obvious by Roth and Bernstein to treat chemotherapy induced alopecia in stage 1 and/or II breast cancer patients being treated with anthracycline chemotherapeutic active agents, optionally in combination with taxanes, as the art teaches that chemotherapy for breast cancer can be numerous negative side effects such as alopecia.  One of skill in the art would have a reasonable expectation of success as Roth teaches that the composition can be used for the treatment of breast cancer in humans (Pg. 47).

Claims 1-6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (WO 2005/041655) and Bernstein (US 2013/0079312), as applied to claims 1-6, 10 and 13 above, and further in view of Gojon-Romanillos (US 2013/0136725).
As discussed above, Roth and Bernstein makes obvious the limitations of claims 1-6, 10 and 13, however, they do not teach the composition to comprise sodium hydrosulfide as elected.
Gojon-Romanillos discloses pharmaceutical composition comprising an active sulfur substance capable of providing to a subject in need thereof an effective amount of a sulfide compound.  The active 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hydrogen sulfide in the composition of Roth with sodium hydrogen sulfide as these are shown by the prior art to be art recognized equivalents as they are both taught to be suitable at reducing hair loss caused by conditions such as cancer (Gojon-Romanillos – [0002]).

Claims 1-6, 8, 9, 10, 13-15 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (WO 2005/041655), Bernstein (US 2013/0079312) and Florence (US 2012/0276025), as applied to claims 1-6, 8, 10 and 13-15 above, and further in view of Weissbort (US 2018/0098933), McCoy (J Biol Regul Homeost Agents. Jan-Mar 2016;30(1):131-4), Janseen (Phys. Med. Biol. 50 (2005) 4065–4073), Bonny (US 2012/0142584) and Sutherland (Cerebral Angiogenesis: Methods and Protocols, Methods in Molecular Biology, vol. 1135) as evidenced by Argenta (US 2001/0029956), Oxford Dictionary.
As discussed above, Roth and Bernstein makes obvious the limitations of claims 1-6, 8, 10 and 13-15, however, they do not teach the kit to comprise at least one applicator for testing perfusion of the scalp and a disposable tip and using said kit, nor do they teach the limitations of claim 16.
McCoy teaches testing scalp perfusion with laser Doppler imaging at 15, 30, 45 and 60 min after application of topical minoxidil to treat hair loss, to measure its change.
Bonny discloses transporter constructs which can be used to treat alopecia [0159] and teaches that cerebral blow flow can be measured by laser Doppler flowmetry with a probe [0339].
Weissbort teaches methods of treating or preventing hair loss in males and females (Abs).  Weissbort also teaches that the frequency of administration and the size of the dose can be established by routine optimization while minimizing any side effects [0272].

It is noted that Roth teaches that the use of hydrogen sulfide induces cell stasis and as evidenced by Argenta, cells within the zone of stasis are viable, but the blood flow is static, therefore, application of the composition made obvious by Roth and Bernstein is expected to include stasis in the blood of the scalp and thus reduce perfusion.
In view of the above prior art references it would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to apply the composition in the kit made obvious above and test the changes in scalp perfusion, using any of the methods discussed above, such as by using laser Doppler flowmetry with a probe, to ensure that the composition is effective and make any changes necessary to dosage, such as applying a composition having a higher or lower dosage. Given the teachings of the art, a skilled artisan would recognize that the frequency of administration and the size of the dose can be established by routine optimization while minimizing any side effects.
MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 
Regarding claim 9: As discussed above, the prior art makes obvious a kit as recited in claim 8 and teaches that blood flow (i.e. perfusion) can be measured via Doppler laser flowmetry with a probe.  Sutherland teaches that Doppler lasers can be used with a disposable probe (reading on disposable tip), therefore, it would have been prima facie obvious to use a disposable probe with Doppler laser (reading on perfusion testing device) as its prima facie obvious to pursue the known options within the grasp of the skilled artisan to yield predictable results.  It is noted that kit is defined by the Oxford Dictionary to be “a set of tools or equipment that you use for a particular purpose.”  Therefore, as the prior art makes obvious using the claimed composition in a container (reading on kit of instant claim 8) and makes .

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613